DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10/14/2022.
Claims 1, 5, and 7 have been amended and are hereby entered.
Claims 9-16 have been canceled.
Claims 1-8 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 10/14/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 9, filed 10/14/2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn. 
Applicant’s arguments, see pages 9-10, filed 10/14/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 
Applicant’s arguments, see page 11, filed 10/14/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-16 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections have been withdrawn.
However, Applicant’s amendments have necessitated new 35 U.S>C>112(b) rejections that will be discussed in more detail below.
Applicant’s arguments, see pages 12-13, filed 10/14/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-16 have been fully considered but are not persuasive. While the 35 U.S.C. 101 rejections of claims 9-16 have been withdrawn in light of the cancellation of claims 9-16, the 35 U.S.C. 101 rejections of claims 1-8 have been maintained. 
Applicant first argues that the “concrete” process steps of claims 1-8 make the claims eligible. Applicant then argues that the addition of more “concrete” components of the type of electronic devices used, shipment management system computer, third party app computer, traffic app computer, carrier computer, and a customer portal further establishes the eligibility of the claims. Examiner respectfully disagrees. Per MPEP 2106 I. “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination...eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea"). (emphasis added)”. Therefore, Applicant’s arguments that the “concrete” steps and components alone make the claims eligible are not persuasive. 
Regarding the Alice/Mayo test, the steps of the return (as discussed in more detail below) fall into the claims’ judicial exception at Step 2A Prong 1 (specifically, the commercial interaction of a driver picking up an item to be returned). Particularly, a driver picking up/preparing an item to be returned in response to a customer shipment request is at least a business relationship between the customer and driver (see MPEP 2106.04(a)(2) II.B. for business relations being a commercial interaction). The “concrete” components added by Applicant in the 10/14/2022 listed above, individually and as a combination, amount to no more than mere instructions to apply the judicial exception using generic computer components. Per MPEP 2106.05(f), “When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following…Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. Specifically, the computers and customer portal are recited at a high level of generality in the claims as well as the specification (Examiner particularly notes the interchangeability of devices used and the lack of detail regarding the customer portal beyond a listing of requests). Therefore, while these concrete components are additional elements at Step 2A Prong 2 and Step 2B, these computing components are merely being used as tools to execute the commercial interaction between driver and customer recited in the claims. Per the MPEP 2106.05(f) citation above, the claims are not integrated into a practical application at Step 2A Prong 2 or amount to significantly more than the judicial exception at Step 2B. The claims are not patent eligible.
Applicant’s arguments, see pages 13-14, filed 10/14/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-16 have been fully considered but are either moot or not persuasive. While the 35 U.S.C. 103 rejections of claims 9-16 have been withdrawn in light of the cancellation of claims 9-16, the 35 U.S.C. 103 rejections of claims 1-8 have been maintained. 
Regarding the moot arguments, Applicant argues that Tibbs cannot be used to teach the amended limitation of “the driver preparing the shipment item for shipment, consisting of boxing, weighing and labeling the shipment item” because Tibbs only teaches the driver labeling the item, not boxing and weighing the weighing the item. Examiner has cited Dunmire et al. (U.S. Publication No. 2009/0132438, hereafter known as Dunmire) for the driver weighing/labeling the item and Returnqueen (http://www.returnqueen.com/, accessed as of 03/18/2021) for the driver boxing the item to remedy the alleged deficiencies of Tibbs, rendering this argument moot.
Applicant’s argument regarding the newly added limitation of “and wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself” overcoming the prior art is not persuasive because this conditional limitation in a process claim does not limit the BRI of the claim, as will be discussed further in the claim interpretation section below. Therefore, prior art is not required for this limitation under BRI of the claim. Regardless, even if this new limitation did further limit the BRI of claim 1, Applicant’s argument would be moot because Examiner has cited Scharaswak et al. (U.S. Publication No. 2016/0300186, hereafter known as Scharaswak) to teach this limitation.
Finally, Applicant’s argument regarding the system displaying a list of orders the customer has made from a linked store is not persuasive because this feature is taught in the Tibbs reference. See Fig. 4d and [0029] of Tibbs “The webpage shown in FIG. 4D displays a list of orders that the customer has previously placed with the merchant and allows the user to select the order that corresponds to the item that the customer wishes to return”. Therefore, Tibbs teaches this newly amended feature, and Applicant’s argument is not persuasive. Accordingly claims 1-8 remain rejected under 35 U.S.C. 103.
Claim Interpretation
Examiner notes that the limitation of “and wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself” in claim 1 is a contingent limitation. Examiner also notes that claims 1-8 are process claims. Per MPEP 2111.04 II. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” In the context of claim 1, the broadest reasonable interpretation of claim 1 does not require “and wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself” because in the case of an available driver the conditions for this limitation are not met. 
Despite this contingent limitation not being required under BRI of claim 1, Examiner has cited art teaching this limitation in the 35 U.S.C. rejection of claim 1 below in the interest of compact prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a driver's device which can be selected from the group consisting of a smartphone, a tablet and a laptop” (emphasis added). This limitation is indefinite because it is unclear whether the driver’s device is supposed to be one of the species of device listed in the grouping or if the grouping itself is non-limiting because the can be one of the group’s species but may be some other type of device not recited in the grouping. This ambiguity regarding the types of devices covered by “a driver’s device” renders the claim indefinite.
Dependent claims 2-8 are also indefinite by virtue of their dependence on indefinite claim 1.
Examiner recommends amending the driver’s device grouping similar to the “device” grouping recited earlier in claim 1 that clearly recites that the “device” must be selected from one of the species in the recited grouping. For the purposes of examination, Examiner is interpreting “a driver’s device” to necessarily be one of the recited species in the grouping.
In addition, claim 1 is also indefinite because it recites the limitation “and wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself” at the end of the claim. Despite this limitation considering the possibility of a driver not being available to fulfill the customer’s shipment request, claim 1 recites limitations that require a driver to fulfill the request (see especially, “viewing, accepting and approving the pick-up window of the shipment request of the item by the driver…”, “the driver preparing the shipment item for shipment, consisting of boxing, weighing and labeling the shipment item; the driver proceeding to drop off the shipment item at a delivery carrier”). As currently constructed, claim 1 requires the driver to perform these steps, thus the driver must be available to fulfill the shipment request. Therefore, it is unclear how the driver would also be unavailable to handle the customer shipment request later in the claim. The claim is indefinite because it is unclear how the driver would be both available and unavailable to satisfy the request. 
Dependent claims 2-8 are also indefinite by virtue of their dependence on indefinite claim 1.
For the purposes of examination, Examiner is interpreting this limitation as a contingent limitation as discussed above. Therefore, Examiner is interpreting the claim as having a contingency based on the availability of the driver. In one path, the driver is not available for a period of time and the shipment management system creates a pick-up order with the delivery carrier itself. In the other, the driver is available and the limitations of “viewing, accepting and approving the pick-up window of the shipment request of the item by the driver…”, “the driver preparing the shipment item for shipment, consisting of boxing, weighing and labeling the shipment item; the driver proceeding to drop off the shipment item at a delivery carrier” are performed contingent on the driver being available. If Applicant wishes to proceed with this interpretation, Examiner recommends amending the claim to positively recite the contingency to clearly establish that the shipment management system creating a pick-up order with the delivery carrier and the limitations performed by the driver result from different outcomes at the contingency (whether the driver is available in the time period or not).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a driver picking up an item to be returned and bringing the item to a delivery carrier. 
As an initial matter, claims 1-8 fall into at least the “process” category of statutory subject matter. Eligibility analysis proceeds to Step 2A.
Claim 1 recites the concept of a driver picking up an item to be returned and bringing the item to a delivery carrier which is a certain method of organizing human activity including commercial interactions. A shipments management process comprising: a customer inputting information about an item to be shipped wherein the step of inputting the information involves selecting a purchase for shipment, selecting a seller to which the item is to be shipped from a list of orders that the customer has made from a linked store, entering a shipment order number, inputting size and weight of the item to be shipped if necessary, selecting a form of shipment, selecting a preferred pick up window and repeating the step of inputting information for additional items to be shipped; routing a shipment request based on the information inputted by a customer; viewing, accepting and approving the pick-up window of the shipment request of the item by the driver; optimizing a pick up route of the shipment of the item based on driver factors and current and projected traffic during the pick up window; alerting the customer to prepare the shipment item to be picked up; the driver preparing the shipment item for shipment, consisting of boxing, weighing and labeling the shipment item; the driver proceeding to drop off the shipment item at a delivery carrier; and providing customer-selected event-driven shipment notifications, and wherein if a driver is unavailable for a pickup in a period of time, creates a pick-up order with the delivery carrier itself all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a device selected from the group consisting of a smart phone, tablet, laptop or desktop computer which is connected to the internet or mobile carrier, a shipment management system computer, a third party App computer having a customer portal, a driver's device which can be selected from the group consisting of a smartphone, a tablet and a laptop which is also connected to the shipment management system computer, a traffic App computer, and a carrier computer. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Similarly, the process being “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device selected from the group consisting of a smart phone, tablet, laptop or desktop computer which is connected to the internet or mobile carrier, a shipment management system computer, a third party App computer having a customer portal, a driver's device which can be selected from the group consisting of a smartphone, a tablet and a laptop which is also connected to the shipment management system computer, a traffic App computer, and a carrier computer amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the process being “computer-implemented” amounts to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limits the abstract idea of claim 1 while introducing the additional element of “computerized traffic Apps”. The claim does not integrate the abstract idea into a practical application because the element of “computerized traffic Apps” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 5 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 6 further limits the abstract idea of claim 1 while introducing the additional element of a secure locker. The claim does not integrate the abstract idea into a practical application because the element of a secure locker is recited at a high-level of generality such that it amounts to no more than generally linking the recited abstract idea to the field of shipping lockers. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the abstract idea to the field of shipping lockers. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and generally linking the abstract idea to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claims 7-8 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nordhaus et al. (WIPO Publication No. 2021/087351, hereafter known as Nordhaus) in view of Tibbs et al. (U.S. Publication No. 2002/0010689, hereafter known as Tibbs), Davis (U.S. Publication No. 2020/0184414, hereafter known as Davis), Petreanu (“Under the Hood: Real-time ETA and How Waze Knows You’re on the Fastest Route”, accessed as of 09/22/2020, hereafter known as Petreanu), Dunmire et al. (U.S. Publication No. 2009/0132438, hereafter known as Dunmire), Returnqueen (http://www.returnqueen.com/, accessed as of 03/18/2021), and Scharaswak et al. (U.S. Publication No. 2016/0300186, hereafter known as Scharaswak).
Regarding claim 1, Nordhaus teaches:
A computer-implemented shipments management process comprising: (see Figs. 2A-2C and [0029]-[0042] for overall method. See [0029] "The method 100 may be carried out using one or more return servers, user devices, and driver devices (e.g., one or more user devices 12, return servers 14, and driver devices 16 of FIG. 1)." for process being computer implemented)
a customer inputting information about an item to be shipped on a device   (See [0029] "A user may use the return service to return...one or more items (e.g., that have been previously purchased) which may be referred to herein as one or more 'return items'. In order to use the return service, the user may first input or provide user information 102. The user information may include...return information, etc. 102...Return information may include return item information, exchange item information, donation item information, price paid, date of purchase, company the purchase item was purchased from, etc” for selecting a recent purchase and a company the item is to be returned to. See [0044] "Item information may be received when a user transmits Internet order information" for inputting shipment order number, [0033] "The user may designate a pickup time window for the driver to pick up the return items, and thus, the pickup time window may be received from the user 114" for inputting time window, [0030] and [0032] for the user having multiple return items. See [0027] for device connected to the return server via the Internet)
routing a shipment request based on the information inputted by a customer (see [0029] "In order to use the return service, the user may first input or provide user information 102" and [0026] "Each of the user device 12 and the driver device 16 may be operably coupled to the return server 14 to facilitate the methods and processes described herein" for inputted information regarding the requested return sent to the servers 14)
viewing, accepting and approving the pick-up window of the shipment request of the item by the driver on a driver's device  (see [0036] "one or more drivers may be notified when the pickup time window opens 122. Drivers may be notified if they are within a threshold distance or radius of the pickup location when the pickup time window opens...Acceptance of the pickup may be received from a driver 124. In one example, after the pickup is accepted, notifications to additional drivers of the pickup may be rescinded" for a driver during the pickup window viewing, accepting and being assigned the shipment, with the acceptance received by the server. See [0027] for driver device connected to the server via the Internet)
alerting the customer to prepare the shipment item to be picked up (see [0037] "After a driver has accepted the pickup and travels to the pickup location, the user may be notified when the driver arrives at the pickup location 126. In one example, the user may be notified when the driver is within a threshold distance of the pickup location. The threshold distance may be at least 100 feet, at least 50 feet, or at least 20 feet.")
the driver proceeding to drop off the shipment item at a delivery carrier (see [0038] "The driver may then take the packages to the drop-off location. The drop-off location may be a package carrier such as the United States Postal Service, the United Parcel Service, FedEx, etc.")
and providing customer-selected event-driven shipment notifications (see [0039] "the user may be provided with a tracking number from a package carrier or a receipt from a store, which indicates that the return item has been dropped-off or received at the appropriate location. Additional notification may be provided to the user when the return item has been received by an Internet seller such as, e.g., Amazon, Jet, Walmart.com, Target.com, etc.")
As discussed above, Nordhaus teaches the driver traveling to the pickup location. Nordhaus [0030] further teaches that the carrier applies the return label to the package. However, Nordhaus does not explicitly teach customer and driver devices being selected from the groupings recited in the claim, a customer device which in turn is connected to a shipment management system computer through third party App computer having a customer portal, a list of orders that the customers has made, the customer inputting a size/weight of the item and selecting a form of shipment, optimizing a pickup route of the shipment, the driver preparing the item for shipment by boxing/weighing/labeling the package, or wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. Tibbs teaches:
customer inputting information about an item to be shipped on a device selected from the group consisting of a smart phone, tablet, laptop or desktop computer which is connected to the internet or mobile carrier, which in turn is connected to a shipment management system computer through third party App computer having a customer portal (see [0027] “a user accesses a merchant website 120 and submits a return request, wherein the user notifies the merchant that a customer wishes to return a good…the user is the customer that wishes to return the good and the customer uses a user computer 150 to contact the merchant website 120” and [0025] “The carrier server 130 includes an ASP application 140 (the operation of which is described below) which, in accordance with the present invention, processes the shipping information received from the merchant server 110 to generate return shipping labels” for a user device being a computer, the user entering information on a website of a merchant server (i.e customer portal on a third-party App computer), which is then communicated to a shipment server). 
selecting a seller to which the item is to be shipped from a list of orders that the customer has made from a linked store, entering a shipment order number, inputting size and weight of the item to be shipped if necessary, selecting a form of shipment (see [0029] “The webpage shown in FIG. 4D displays a list of orders that the customer has previously placed with the merchant and allows the user to select the order that corresponds to the item that the customer wishes to return” for a list of orders made from a merchant used by the customer to select the order to return to the corresponding merchant, [0030] "the user next selects a order number that corresponds to the item that the customer wishes to return" for order number, [0032] "The shipping information may include any information a carrier uses to ship a package from a customer to a merchant, including without limitation, the customer address, merchant address, service level and the weight and dimensions of the package to be shipped...the customer...may input some or all of the shipping information" for size, weight and form of shipment)
routing a shipment request based on the information inputted by a customer in the customer portal to the shipment management system computer by employing the third party App computer (see [0025] “The carrier server 130 includes an ASP application 140 (the operation of which is described below) which, in accordance with the present invention, processes the shipping information received from the merchant server 110 to generate return shipping labels” merchant server routes shipping information input by the customer on the website to the ASP application)
the driver preparing the shipment item for shipment, consisting of (see [0039] “the carrier sends a driver to pick up the package from the customer rather than requiring that the customer take the package to a carrier drop off facility… A driver from the carrier facility then takes the return shipping label to the customer address, picks up the package to be returned, affixes the shipping label to the package and places the package in the carrier's shipping system for delivery to the merchant” driver labels the package upon pickup. Examiner is interpreting the broadest reasonable interpretation of "as necessary" in the claim language as including any combination of boxing, weighing, and labeling (i.e. boxing only, weighing only, labeling only, boxing and weighing, etc.) that is sufficient for the shipment to proceed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the additional customer inputs of Tibbs in the system of Nordhaus. As Tibbs states in [0032] “The shipping information may include any information a carrier uses to ship a package from a customer to a merchant” and in [0033] “If necessary shipping information is missing, or alternatively, if an inappropriate carrier service level is requested, an error code is generated”, the shipping information in Tibbs can be vital to a carrier to determine how a package is to be returned to the merchant from the customer. By incorporating this additional customer input into Nordhaus, the combined system would be able to determine how a carrier is to handle a return package upon receiving it from the driver.
Tibbs further teaches a carrier computer providing a drop off location of a carrier (see [0035]). As discussed above, Nordhaus teaches the driver traveling to the pickup location. The combination of Nordhaus and Tibbs still does not explicitly teach driver devices being selected from the groupings recited in the claim, optimizing a pickup route of the shipment, the driver preparing the item for shipment by boxing/weighing the package, or wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. Davis teaches:
a driver's device which can be selected from the group consisting of a smartphone, a tablet and a laptop (see [0058] “the operator of the hauling vehicle (101) administers a mobile device (126) having installed upon it a mobile driver application (124)” and Fig. 3 for mobile device being smartphone or tablet)
optimizing a pick up route of the shipment by employing the shipment management system computer, a traffic App computer and a carrier computer of the item (see [0168] “the mobile driver application adapted for data communications with a navigation server and configured to retrieve navigation information (150) from the navigation server and retrieve one or more routes identified by the navigation server (149). Navigation servers may be implemented as third-party service providers already with route and navigation information available through an application programming interface (‘APP’) such as…WAZE”. Davis teaches optimizing using a traffic App, the carrier computer of Tibbs [0037] providing carrier drop-off locations, and the shipment management computer of Nordhaus [0032] receiving user-provided pick-up location data. Therefore, the combination of Nordhaus, Tibbs, and Davis teaches optimizing a route from the pick-up location to the carrier drop off location by employing the recited components)
One of ordinary skill in the art would have recognized that applying the known technique of incorporating a traffic app of Davis to the combination of combination of Nordhaus and Tibbs would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Davis to the teaching of the combination of combination of Nordhaus and Tibbs would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a traffic app. Further, incorporating a traffic app to the combination of combination of Nordhaus and Tibbs would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more consistent routing for drivers picking up returns. Drivers in Nordhaus alone are implied to find their own way to the location to pick up the item. By using a traffic app, the resulting combination would be able to provide directions to the drivers.
As discussed above, Nordhaus teaches the driver traveling to the pickup location. Also as discussed above, Davis teaches Waze being used to provide navigation to drivers. However, the combination of Nordhaus and Tibbs still does not explicitly teach optimizing a pickup route of the shipment based on current and projected traffic, the driver preparing the item for shipment by boxing/weighing the package, or wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. However, Petreanu teaches:
optimizing a pick up route of the shipment  (see Page 2 “On a regular day, we rely on historical information from the past eight weeks or so for a particular time. That is what we assume the traffic is if we don’t know anything else — that is the ground truth for the day… The second piece is real-time updates. A continual stream of updates about what’s currently happening all over the map… We take the real-time updates and the historical information and blend them together in a mathematical equation designed to calculate your most likely speed. Then we use that speed to estimate your real-time ETA” for projected traffic based on historical measurements and current traffic updates and Page 3 “Once you start driving, we assess what is going on every few minutes, comparing what we knew at the start of your drive to what we know now…if the conditions have changed dramatically, we find a better route from where you are right now to your destination” for optimizing route based on traffic information. See Page 3 “Another variable we consider is the type of vehicle you’re driving… When you share your specific vehicle type with us, it affects the routes and ETAs we provide” for an additional driver factor of the type of vehicle affecting the optimized route (traffic is a driver factor per Applicant specification page 3 line 21))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the routing of Petreanu with the combination of Nordhaus, Tibbs, and Davis. As Petreanu states on Page 2 “Accurate ETAs improve the driving experience by removing some of the unknowns. They help you see down the road and stay ahead of traffic so you can get where you’re going on time. To give you the fastest routes, we need to calculate how long it will take you to get from point A to point B for each possible route”. As Nordhaus has pickup windows in which a driver should pick up a return package, calculating routes for drivers to get to the pickup destinations on-time would allow for an increased chance that the drivers arrive within the time window preferred by the customer and an improved driving experience for the driver picking up the package.
Further, Examiner notes that Petreanu is merely describing the detailed workings of Waze, which is the navigation system Davis teaches above.
The combination of Nordhaus, Tibbs, Davis, and Petreanu still does not explicitly teach the driver preparing the item for shipment by boxing/weighing the package, or wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. Dunmire teaches:
the driver preparing the shipment item for shipment, consisting of  (see [0018] “operation 203 may relate to a parcel carrier measuring the dimensions and weighing a parcel in a parcel delivery vehicle (e.g., parcel carrier vehicle 103, FIG. 1) that uses remote equipment communicatively coupled to a centralized parcel processing application” and [0020] “associating the postage with the applicable parcel may include affixing a label or other indicative of the amount of postage or indicative that postage has been collected for the applicable parcel”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driver weighing a return item as taught by Dunmire in the combination of Nordhaus, Tibbs, Davis, and Petreanu. As Dunmire teaches in [0014] “Billing module 111 has instructions for determining postage associated with a parcel… a device used for measuring the size and weight of a package or parcel”. Therefore, in order to determine the postage of the return to create the label, it would be obvious to one of ordinary skill in the art to incorporate the driver weighing the package. 
The combination of Nordhaus, Tibbs, Davis, Petreanu, and Dunmire still does not explicitly teach the driver preparing the item for shipment by boxing the package, or wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. Returnqueen teaches:
the driver preparing the shipment item for shipment, consisting of boxing,  (see Page 5 “Do I need to pack or box my items? No way!...we will wrap, package and send it off”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the driver boxing an item to be picked up for a return as taught by Returnqueen in the combination of Nordhaus, Tibbs, Davis, Petreanu, and Dunmire, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Particularly, one of ordinary skill in the art 
The combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, and Returnqueen still does not explicitly teach wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself. Scharaswak teaches:
and wherein if a driver is unavailable for a pickup in a period of time, the shipment management system creates a pick-up order with the delivery carrier itself (see [0070] “the operations of block 308 may include not selecting the driver for any of the one or more shipments if the dedicated carrier constraint that prevents assigning the one or more shipments for the driver within the one or more predetermined windows of time that cause the driver to work beyond the remaining available hours total is not satisfied… the operations of block 308 may include assigning a shipment to a common carrier fleet based on not selecting the driver” if a dedicated driver of the return system is not available, the system will assign the return to the third-party carrier)
It would have been obvious to one of ordinary skill in the art to incorporate assigning shipments to third-party carriers if drivers are unavailable of Scharaswak with the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, and Returnqueen. As Scharaswak states in [0172] “transportation providers such as a dedicated fleet control system 104 can dedicate fewer assets 110 to the customer without compromising quality of service”. Therefore, by having the ability to assign requests to the third party carriers the combined system can maintain a level of customer service without maintaining a large pool of drivers.
Examiner notes that this limitation taught by Scharaswak is not required to teach the claim as a whole per the BRI of claim 1. Therefore, claim 1 can also be taught by the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, and Returnqueen.
Regarding claim 4, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1. Nordhaus and Tibbs do not explicitly teach optimizing the pickup route based on traffic using computerized traffic apps. Davis teaches using Waze to optimize the pick-up route, but Davis only strongly implies, and does not explicitly teach, that the route optimization is based on traffic. However, Petreanu further teaches:
wherein the step of optimizing a pick up route based on traffic is performed by using computerized traffic Apps (see Page 3 “The second piece is real-time updates. A continual stream of updates about what’s currently happening all over the map. This is what makes Waze unique. When Wazers keep the app open, they implicitly tell us the current speed on a specific stretch of the road. We take the real-time updates and the historical information and blend them together in a mathematical equation designed to calculate your most likely speed.” Waze App used to optimize routes while considering traffic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the routing of Petreanu with the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak. As Petreanu states on Page 2 “Accurate ETAs improve the driving experience by removing some of the unknowns. They help you see down the road and stay ahead of traffic so you can get where you’re going on time. To give you the fastest routes, we need to calculate how long it will take you to get from point A to point B for each possible route”. As Nordhaus has pickup windows in which a driver should pick up a return package, calculating routes for drivers to get to the pickup destinations on-time would allow for an increased chance that the drivers arrive within the time window preferred by the customer and an improved driving experience for the driver picking up the package.
Regarding claim 5, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. Nordhaus further teaches:
wherein the step of the driver dropping off the pick up at a drop off facility includes facilities from a group including the United Stated Postal Service, United Parcel Service and Federal Express (see [0038] "The driver may then take the packages to the drop-off location. The drop-off location may be a package carrier such as the United States Postal Service, the United Parcel Service, FedEx, etc.")
Regarding claim 7, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. Nordhaus further teaches:
wherein the step of customer-selected shipment alert notifications includes events from a group including when the item is dropped off at a shipping facility, when a first tracking change occurs and when the shipment item is received by a seller (see [0039] "the user may be provided with a tracking number from a package carrier or a receipt from a store, which indicates that the return item has been dropped-off or received at the appropriate location. Additional notification may be provided to the user when the return item has been received by an Internet seller such as, e.g., Amazon, Jet, Walmart.com, Target.com, etc." for alerts when the item is received by the package carrier, notification of the generation of a tracking number (a first tracking change), and notification when the item has been received by the seller)
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhaus in view of Tibbs, Davis, Petreanu, Dunmire, Returnqueen, Scharaswak, and Clarke et al. (U.S. Pre-Grant Publication No. 2016/0335593, hereafter known as Clarke).
Regarding claim 2, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. However, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak does not explicitly teach requesting a customer to provide feedback on the shipment process. Clarke teaches:
requesting a customer to submit feedback on the shipment process for a specific item (see [0139] "receiving confirmation of the completion of the shipment; and in response to receiving the confirmation, requesting shipper feedback about one of...the carrier...and the cost" and [0029] "the shipper can be anyone who has cargo or packages that require pickup and transportation to a delivery destination" requesting feedback from a customer once the return item is dropped off at the carrier facility)
It would have been obvious before the effective filing date for the claimed invention to incorporate the request for customer feedback from Clarke into the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak. As Clarke states in [0048] “the specific goods may be high valued goods, wherein the shipper desires only very highly rated carriers to be selected for transport in those goods”. Clarke [0075] further states that feedback from the shipper is used to modify carrier ratings. Therefore, incorporating Clarke’s feedback into the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak would allow customers returning high value the ability to only select highly rate drivers to come pick up their return.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhaus in view of Tibbs, Davis, Petreanu, Dunmire, Returnqueen, Scharaswak, and Kieboom et al. (U.S. Pre-Grant Publication No. 2022/0147927, hereafter known as Kieboom).
Regarding claim 3, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. Nordhaus further teaches:
wherein the step of whether a driver can accept an item for shipment is determined by  (see [0036] "one or more drivers may be notified when the pickup time window opens 122. Drivers may be notified if they are within a threshold distance or radius of the pickup location when the pickup time window opens...Acceptance of the pickup may be received from a driver 124. In one example, after the pickup is accepted, notifications to additional drivers of the pickup may be rescinded" driver is offered the shipment opportunity based on their location)
While the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches a single factor from the claimed grouping of factors (location), the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak does not explicitly teach using various factors from the claimed grouping. Kieboom teaches:
wherein the step of whether a driver can accept an item for shipment is determined by various factors from a group of factors including location, other pick ups previously accepted, size and available packaging (see [0026] “The logistics partner will determine how drivers are assigned based on a number of factors, including the distance the driver is from the pickup location, the type and size of vehicle the driver drives, and how many packages the driver currently has” for factors of location, previously accepted packages held by the driver, and size of driver’s vehicle)
One of ordinary skill in the art would have recognized that applying the known technique of Kieboom to the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kieboom to the teaching of the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such additional requirements for drivers to be able to pickup return shipments. Further, applying these additional requirements to the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient selection of drivers to service return shipment requests. In particular, considering the size of the driver vehicle and the amount of the packages already accepted by the driver would allow the system to assign a driver with package capacity sufficient for the return package being assigned. This additional consideration would prevent drivers without enough space in their vehicle from failing to pickup the return packages they are assigned.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhaus in view of Tibbs, Davis, Petreanu, Dunmire, Returnqueen, Scharaswak, and Kassaei (U.S. Patent No. 11,270,249; hereafter known as Kassaei).
Regarding claim 6, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. The combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak does not explicitly teach the driver picking up an item from a secure locker. However, Kassaei teaches:
wherein the step of the driver picking up the shipment item at a customer pick up location includes obtaining the shipment item from a secure locker in which a customer has placed the shipment item for pick up (see Col. 13 lines 6-8 “The seller 702 may put the item in the locker 708 without any packaging material and secure a door of the locker 708 using the lock code” and Col. 3 lines 50-53 "The shipping carrier accesses the item in the locker using the code to unlock and packages the item if the item is not disposed in a shipping package. The shipping label is then affixed to the shipping package")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver picking up the package from a locker of Kassaei into the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak. As Kassaei states in Col. 1 lines 24-31 “Other methods include the seller packing the item in a box, sealing it up, bringing it to the post office, filling out any necessary forms, weighing it to calculate the postage, paying for the postage, affixing the stamp on the box, and finally dropping the box in the parcel deposit area. Inefficient shipping processes can entail many steps and can become a deterrent”. Therefore, by removing the need for the customer to package the return item and bring the item to a post office, the incorporation of the driver receiving the item from a locker and performing the packaging of Kassaei reduces the steps and inefficiency for the sender of a package.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nordhaus in view of Tibbs, Davis, Petreanu, Dunmire, Returnqueen, Scharaswak, and Scott (U.S. Pre-Grant Publication No. 2021/0056504, hereafter known as Scott).
Regarding claim 8, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak teaches all of the limitations of claim 1 above. Nordhaus further teaches an App installed on customer devices in [0026]. Tibbs further teaches a homepage in Fig. 4A and [0028]. However, the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak does not explicitly teach the customer accessing a shipment dashboard including information from the claimed group. Scott teaches:
the customer accessing a shipment dashboard that includes information from a group including total number of shipments, average shipments per period, average transit time, average shipment value, total quantity of shipments by seller and total value of shipments by seller (see Fig. 14 dashboard displaying number of packages returned in the period of "All Time" showing total number of shipments. Also see [0087] "he customer 210a can query, view, and/or export current, historic, or forecast data associated with the customer, for example, data stored in database 304, including but not limited to data relating to transactions with and parcels from multiple vendors 230a-b and carriers 250a-b and data system 300, for example, as illustrated in the customer dashboard GUI of FIG. 14")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dashboard of Scott into the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak. As Scott states in [0011] “customers still lack a technical solution that provides access and visibility across all their ecommerce activity because of lack of data integration or management integration between prior art systems” and [0012] “The current disclosure addresses the need for technology-based data communication and processing systems which address these and other technical shortcomings”. Therefore, by incorporating the dashboard of Scott into the combination of Nordhaus, Tibbs, Davis, Petreanu, Dunmire, Returnqueen, and Scharaswak visibility of a customer’s return shipments from a variety of retailers is provided to the customer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628